DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is in response to amendments filed on 12/30/2020.
	Claims 1-3, 7-13, and 17-20 have been amended. Claims 1-20 remain pending.


Information Disclosure Statement
2.	The information disclosure statement filed 12/31/2020 includes two items which fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The two items (cite no. 154 and 155) which have not been considered are lined through on the IDS. All other references listed on the IDS have been considered.


Claim Objections
Claims 1 and 11 are objected to because of the following informality:  

the least one additional sensor measurement”. Applicant is urged to amend “the least one additional sensor measurement” to “the at least one additional sensor measurement” in the claims in order to provide clear and consistent antecedent basis.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

4.	Claims 1 and 11 recite the limitation "the first" in the amended limitation reciting, “in response to selecting the first from the rule repository”.  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, “the first” in these limitations are interpreted as reciting “the rule”, referring to the selected rule in the previous limitation of the claims.


Response to Arguments
5.	Applicant's arguments regarding the Bai and Moriwaki references been fully considered but they are not persuasive. 
	Applicant first notes that during the interview conducted on December 14, 2020, Applicant proposed that the combination of Bai and Moriwaki do not disclose determining, from a rule, that at least one additional sensor measurement is necessary for an interfacing device to process an action description specified in the rule. Specifically, Applicant asserts that, regardless of whether the further information in Bai is used for an action, Bai obtains that information for increasing confidence regarding whether a rule should be triggered and not for processing an action. In response it is submitted that in Bai a rule, or hypothesis, is triggered and selected based on an initial sensor meeting a criteria and the further information is obtained and used to increase the confidence of the hypothesis. Given that increased confidence in Bai directly results in an action being processed and that the further, or additional, information in Bai is used as input for this confidence determination, the teachings of Bai are unambiguously within the scope of the broadest reasonable interpretation of the claims. During the interview it was suggested that, in order to distinguish the claims from the teachings of Bai, additional description be included in the claims regarding the relationship of how the additional sensor measurements are used as input to lookup and execute an action description specified in the rule repository. The claims remain silent regarding a specific 
	Applicant notes that multiple different sections of Bai are cited to reject one element of the instant claims. This is because Bai provides descriptions of the steps multiple times throughout the specification. Contrary to Applicant’s remarks that a situation, or hypothesis, that may exist in Bai is not a rule that can be stored in a repository, Bai expressly discloses and illustrates stored rule tables (see FIG. 7A-7H) which are used to detect triggering events, select a hypothesis associated with particular criteria, as well as determine and identify additional sensor information to obtain to verify the hypothesis, resulting in the execution of an appropriate action. In other words Bai, synonymous to the claims, teaches rules tables stored in a repository.
	Applicant points out that the claims recite “determining, from the rule, that at least one additional sensor measurement is necessary for interfacing device to process an action description specified in the rule”, and asserts that the information of Bai directed to a specific hypothesis does not suggest identifying the requirement of the further information from an action of that hypothesis. It is first noted that the claim fails to recite that the further information is identified from an action, as argued. The claim expressly requires that, in response to selecting the rule from the rule repository, correlating with selecting a hypothesis in Bai, determining from the rule, or hypothesis, that at least one additional sensor measurement is necessary. This is expressly taught in the cited 
	Applicant alleges that unless any supposed “further information” corresponds to a sensor measurement that is not used for triggering a rule in table 330 of Bai, the supposed further information of Bai is not the same as “at least one additional sensor measurement” indicated from the rule. Applicant’s basis for arguing that the further information of Bai is not obtained in response to determining that the further information 
It is acknowledged that, although Bai does teach executing a particular action associated with a particular hypothesis, Bai does not explicitly illustrate these actions as included in the stored rules tables. It is this feature which the Moriwaki reference is relied upon for teaching. The cited figures of Moriwaki unambiguously illustrate a stored table including a particular action associated with a particular trigger-event, which would be an obvious combination as it would enable efficient look up of appropriate notification and response to particular sensor triggered events.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai et al. (US 9,037,728) in view of Moriwaki et al. (US 2006/0161645).

Regarding claim 1, Bai teaches a method, comprising: 

5detecting, by the interfacing device, a rule-triggering event based on 6one or more sensor measurements that are measured at the interfacing device (As can be seen from the rule table 330, shown in FIG. 3C, each rule refers to one or more sensors; a rule triggers when the given sensors have a reading meeting the given value criterion/criteria, column 4 lines 47-50; the situation detection engine 210 forms a hypothesis that a situation exists. The hypothesis is formed using situation definitions 220 and sensor data 225, column 6 lines 11-13; hypothesis generation can be thought of as a response to a change in sensor values, or in values received from other devices. When this change occurs and exceeds a threshold, the situation detection engine response by locating all rules associated with that sensor and evaluating them, column 6 lines 15-20; a determination is made whether values from a sensor meet the corresponding value criteria, column 10 lines 57-59); 
7selecting, from the one or more rules in the rule repository, a rule whose action criteria is 8satisfied by the rule-triggering event (The purpose of the situation detection engine 210 is to classify sensory and network-based inputs, determine which hypotheses these classes apply to, select a subset of hypotheses for testing and refinement, column 3 lines 64-68; the situation detection engine 210 does this by 
in response to selecting the first from the rule repository, 9determining, from the rule, that at least one additional sensor measurement (actively solicit additional inputs by establishing (if not already present) a hypothesis-specific network 100, column 3 line 67 – column 4 line 2; One message from the situation detection engine 210 to the communication gateway 230 asks the communication gateway 230 to initiate a network 100 (via, e.g., the antenna 240) specific to a hypothesis that the situation detection engine 210 would like to test and refine, column 4 lines 18-22; In the early stages of hypothesis testing, say at the stage that the hypothesis likelihood exceeds the ‘possible’ threshold, the situation engine can then initiate a network to gain further information concerning the hypothesis, column 6 lines 24-27) is 10necessary for the interfacing device to process an action description specified in the rule (the user equipment modifies its hypothesis based on one or more of sensor data 225, situation definitions 220, received sensor data 525, and received hypotheses 530. Block 5E may entail denying the current hypothesis (block 5H), confirming the current hypothesis (block 5I), or refining the current hypothesis (block 5J), column 6 lines 53-58); and 
identifying one or more sensors that is to generate the least one additional sensor measurement (The network table 840 includes a network ID of “local network”, a 
11obtaining the at least one additional sensor measurement (A message from the communication gateway 230 to the situation detection engine 210 carries information received from another node on the network concerning the hypothesis from which the network was formed, possibly providing additional (remote) sensory input, column 4 lines 22-27; one node obtains information relevant to a given hypothesis from another node, column 5 lines 59-64; the electronic device communicates with other electronic devices in the network about its hypothesis and perhaps hypotheses of the other electronic devices in the network, column 6 lines 43-52) measured at the identified one or more sensors (Based on the new information and, e.g., the original hypothesis, the situation detection engine 210 refines (blocks 5E and 5J) the original hypothesis of “shots fired” to the current hypothesis of “fireworks” (block 6F), column 9 lines 54-57; modifying hypothesis based on received data (block 5E), column 11 lines 41-42); and
ex12ececcecuting an action in the action description using the at least one 13additional sensor measurement as an input (the user equipment modifies its hypothesis based on one or more of sensor data 225, situation definitions 220, received sensor data 525, and received hypotheses 530. Block 5E may entail denying the current hypothesis (block 5H), confirming the current hypothesis (block 5I), or refining the current hypothesis (block 5J), column 6 lines 53-58; the UE performs one or more actions based on the modified hypothesis, column 6 lines 63-67; Block 5F may also include displaying the 
However, Bai does not explicitly disclose the stored respective rule includes the 4action description of an action to be executed by the interfacing device.
Moriwaki teaches storing, in a rule repository of an interfacing device, one or more rules, wherein a respective rule includes an action description of an action to be executed by the interfacing device in response to a triggering of the rule (Upon receipt of a measured data from the sensor nodes through the base station BST, the event action controller EAC acquires ID corresponding to the measured data or data ID, reads the rule of event corresponding to the measured data from the table described below (event table ETB in FIG. 10) and judges whether an event corresponding to the value of the measured data has occurred or not. And the even action controller EAC takes an action corresponding to the occurrence of an event corresponding to the data ID, [0082]; Each record of the event-action table EATB includes data ID given to the measured data allocated to each sensor node, an event contents column indicating the conditions on the measured data for generating events, an action column indicating the details of the action executed by the distributed data processing server DDS when an event occurs, a parameter column for storing the values necessary for executing an action, [0281]).


Regarding claim 2SR Amendment B UBNT12-1003.4CON2DV (First Action OAR).doc3, Bai teaches the method of claim 1, further comprising: 
determining a remote device associated with the at least one additional 3sensor measurement necessary to process the action description specified in the rule (The situation detection engine 210 then requests the communication gateway 230 to search for other electronic devices using network interfaces, column 9 lines 5-15); 
4establishing a network connection with the remote device (establish a network with other electronic devices found during the search, column 9 lines 7-9); and 
5subscribing to data from the remote device via the established network 6connection (The responses may be communicated, e.g., via the status available message 410-4 and the status message 410-6 (and potentially the request status message 410-5) and are communicated via the communication gateway 230, column 9 lines 41-53).  

Regarding claim 14, Bai teaches the method of claim 3, wherein the remote device 2includes at least one of: 

5a controller device, which monitors sensor data from at least one 6interfacing device over a computer network (The responses may be communicated, e.g., via the status available message 410-4 and the status message 410-6 (and potentially the request status message 410-5) and are communicated via the communication gateway 230, column 9 lines 41-53).  

Regarding claim 15, Bai teaches the method of claim 3, wherein establishing the 2network connection includes establishing a peer-to-peer network connection with 3the remote device (Because these are peer networks, all of the network resources should come out of the resources of the nodes, column 5 lines 46-48).  

Regarding claim 17, Bai teaches the method of claim 1, wherein selecting the 2rule from the one or more rules in the rule repository further comprises: 
3determining a schedule-condition or a nested condition based on the one or 4more sensor measurements (One rule table 830-1 is for percussive sounds (an exemplary rule ID) based on a microphone (the sensor) having data with value criteria of “sound(s) in certain frequency range whose time profiles of amplitude meet certain criteria”. The 
SR Amendment B UBNT12-1003.4CON2DV (First Action OAR).doc5determining the rule from the rule repository based on the determined condition (The template table 820 (a specific example of the template table 320 shown in FIG. 3B) shown in FIG. 7B has an exemplary template ID of “percussion+action” and rule IDs of “percussive sounds” and “action”, each corresponding to one of the rules tables 830, column 7 lines 51-55; the situation detection engine 210 can determine that the “percussion+action” template meets at least a certain threshold (e.g., 0.5, as shown in the situation table 810) based upon the overall value of 0.7 as determined above, column 8 lines 55-67).  

Regarding claim 18, Bai teaches the method of claim 1, wherein obtaining the at least one additional sensor measurement further comprises determining additional data sources for processing the action description specified in the rule (The situation detection engine 210 uses the network table 840 to request the communication gateway 230 to set up a transitory local network of electronic devices within about 100 yards of the electronic device to start the network formation process, column 9 lines 11-15), wherein the additional data sources include 4one or more of: sensor data, rule-scheduling data, and an outcome of a nested 5condition (Other electronic devices in the network respond (blocks 6E and 5G) with the hypothesis of “fireworks” and the data of “percussive sounds”, “video taken at same time as percussive sounds” and “location unchanged”, column 9 lines 41-47).  

Regarding claim 19, Bai teaches the method of claim 1, wherein processing 2the action description of the selected rule further comprises: 
3determining whether the action criteria have been satisfied by the at least 4one additional sensor measurement (the user equipment modifies its hypothesis based on one or more of sensor data 225, situation definitions 220, received sensor data 525, and received hypothesis 530, column 6 lines 53-55); 
executing5executing the action specified in the action description (reporting the confirmation to the other devices (block 5L), column 6 lines 66-67) in 6response to determining that the action criteria have been satisfied by the at least 7one additional sensor measurement (confirming the current hypothesis, column 6 line 57); and 
8performing a remedial action on the rule (the UE performs one or more actions based on the modified hypothesis, column 6 lines 64-66) in response to determining that the action criteria have not been satisfied by the at least one additional sensor measurement (Block 5E may entail denying the current hypothesis, column 6 line 56; if the network is terminated in block 5K because the original hypothesis of “Shots fired” is determined as being incorrect, the current hypothesis of “No shots were fired” might be displayed to the user in block 5N, column 7 lines 13-16).  

Regarding claim 110, Bai teaches the method of claim 1, wherein the action 2description of the selected rules comprises one or more of: 
3a command to configure the interfacing device to a predetermined state (hypothesis generation can be thought of as a response to a change in sensor values, 
4a script, which causes the interfacing device to perform a complex operation comprising execution of 5multiple expressions (an overall value determined using the weights would be 0.6*1 (there were percussive sounds)+0.3*0 (the electronic device is moving)+0.1*0 (the camera is off) or 0.6, column 39-50); and 
6a sequence of instructions to process a recent and/or historical state and 7measurements (The situation detection engine then causes (in an exemplary embodiment) the user to be informed in block 6G (and block 5N) that “fireworks is the sound”, column 10 lines 7-10).  

Regarding claim 111, Bai teaches an apparatus, comprising: 
2a processor; 4 SR Amendment B UBNT12-1003.4CON2DV (First Action OAR).doc
a memory device storing, in a rule repository in the memory device (stored as situation definitions 220, column 4 lines 31-33), one or more rules, wherein a respective rule includes an action criteria for triggering the 5rule (As can be seen from the rule table 330, shown in FIG. 3C, each rule refers to one or more sensors; a rule triggers when the given sensors have a reading meeting the given value criterion/criteria, column 4 lines 47-52); and 
6a rule-processing module configured to: 
7detect a rule-triggering event based on one or more sensor 8measurements that are measured at the apparatus (As can be seen from the rule table 330, 
9select, from the one or more rules in the rule repository, a rule whose action criteria is 10satisfied by the rule-triggering event (The purpose of the situation detection engine 210 is to classify sensory and network-based inputs, determine which hypotheses these classes apply to, select a subset of hypotheses for testing and refinement, column 3 lines 64-68; the situation detection engine 210 does this by reference to a store of hypothesis templates, shown in the figure stored on a computer readable memory medium 221 (e.g., a hard drive) and identified as situation definitions 220, column 4 lines 3-7; the situation detection engine 210 judges the likelihood of the hypothesis of “shots fired” is “probable” and the likelihood of the hypothesis of “fireworks” is also “probable”, column 9 lines 1-4; An active rule is a rule where the sensor values meet the corresponding value criteria for the rule, column 10 lines 64-65);

identifying one or more sensors that is to generate the least one additional sensor measurement (The network table 840 includes a network ID of “local network”, a network type of “transitory”, and a locality of “100 yards”, column 8 lines 15-18; Another technique is to query the other electronic devices, e.g., in a share request message 410-1, to request their GPS positions and then filter the electronic devices based on their GPS positions, column 9 lines 20-23);

execute an action in the action description 16using the at least one additional sensor measurement as an input (the user equipment modifies its hypothesis based on one or more of sensor data 225, situation definitions 220, received sensor data 525, and received hypotheses 530. Block 5E may entail denying the current hypothesis (block 5H), confirming the current hypothesis (block 5I), or refining the current hypothesis (block 5J), column 6 lines 53-58; the UE performs one or more actions based on the modified hypothesis, column 6 lines 63-67; Block 5F may also include displaying the current hypothesis or information regarding the same or both to a user (block 5N), column 7 lines 11-15; Based on 
However, Bai does not explicitly disclose the stored respective rule includes the 4action description of an action to be executed by the apparatus.
Moriwaki teaches a memory device storing, in a rule repository in a memory device, one or more rules, wherein a respective rule includes an action description of an action to be executed by an apparatus in response to a triggering of the rule (Upon receipt of a measured data from the sensor nodes through the base station BST, the event action controller EAC acquires ID corresponding to the measured data or data ID, reads the rule of event corresponding to the measured data from the table described below (event table ETB in FIG. 10) and judges whether an event corresponding to the value of the measured data has occurred or not. And the even action controller EAC takes an action corresponding to the occurrence of an event corresponding to the data ID, [0082]; Each record of the event-action table EATB includes data ID given to the measured data allocated to each sensor node, an event contents column indicating the conditions on the measured data for generating events, an action column indicating the details of the action executed by the distributed data processing server DDS when an event occurs, a parameter column for storing the values necessary for executing an action, [0281]).


Regarding claim 113, Bai teaches the apparatus of claim 11, wherein the rule 2processing module is further configured to determine a remote apparatus associated with the at least one additional sensor measurement necessary to process the action description specified by the rule (The situation detection engine 210 then requests the communication gateway 230 to search for other electronic devices using network interfaces, column 9 lines 5-15); and
5SR Amendment B UBNT12-1003.4CON2DV (First Action OAR).docwherein the apparatus further comprises a communication module 5configured to: 
6establish a network connection with the remote apparatus (establish a network with other electronic devices found during the search, column 9 lines 7-9); and 
7subscribe to data from the remote apparatus via the established network 8connection (The responses may be communicated, e.g., via the status available message 410-4 and the status message 410-6 (and potentially the request status message 410-5) and are communicated via the communication gateway 230, column 9 lines 41-53).  


3a remote interfacing device, which monitors sensor data from at least one 4physical device coupled to the remote interfacing device (A message from the communication gateway 230 to the situation detection engine 210 carries information received from another node on the network concerning the hypothesis for which the network was formed, possibly providing additional (remote) sensory input, column 4 lines 22-27); and 
5a controller device, which monitors sensor data from at least one 6interfacing device over a computer network (The responses may be communicated, e.g., via the status available message 410-4 and the status message 410-6 (and potentially the request status message 410-5) and are communicated via the communication gateway 230, column 9 lines 41-53).  

Regarding claim 115, Bai teaches the apparatus of claim 13, wherein the 2communication module is further configured to establish the network connection 3by establishing a peer-to-peer network connection with the remote 4apparatus (Because these are peer networks, all of the network resources should come out of the resources of the nodes, column 5 lines 46-48).  

Regarding claim 117, Bai teaches the apparatus of claim 11, wherein the rule 2processing module is further configured to select the rule from the one or more rules in the rule repository 3by: 6 SR Amendment B UBNT12-1003.4CON2DV (First Action OAR).doc

6determining the rule from the rule repository based on the determined condition (The template table 820 (a specific example of the template table 320 shown in FIG. 3B) shown in FIG. 7B has an exemplary template ID of “percussion+action” and rule IDs of “percussive sounds” and “action”, each corresponding to one of the rules tables 830, column 7 lines 51-55; the situation detection engine 210 can determine that the “percussion+action” template meets at least a certain threshold (e.g., 0.5, as shown in the situation table 810) based upon the overall value of 0.7 as determined above, column 8 lines 55-67).  

Regarding claim 118, Bai teaches the apparatus of claim 11, wherein the rule 2processing module is further configured to obtain the at least one additional sensor 3measurement by determining additional data sources for processing the action description specified in the rule (The situation detection engine 210 uses the network table 840 to request the communication gateway 230 to set up a transitory local network of electronic devices within about 100 yards of the electronic device to start the network formation process, column 9 lines 11-15), wherein the 4additional data sources include one or more of: 

Regarding claim 119, Bai teaches the apparatus of claim 11, wherein the rule 2processing module is further configured to process the action description of the selected rule by: 
3determining whether the action criteria have been satisfied by the at least 4one additional sensor measurement (the user equipment modifies its hypothesis based on one or more of sensor data 225, situation definitions 220, received sensor data 525, and received hypothesis 530, column 6 lines 53-55); 
5exeefexecuting the action specified in the action description (reporting the confirmation to the other devices (block 5L), column 6 lines 66-67) in 6response to determining that the action criteria have been satisfied by the at least 7one additional sensor measurement (confirming the current hypothesis, column 6 line 57); and 
8performing a remedial action on the rule (the UE performs one or more actions based on the modified hypothesis, column 6 lines 64-66) in response to determining that the action 9criteria have not been satisfied by the at least one additional sensor measurement (Block 5E may entail denying the current hypothesis, column 6 line 56; if the network is terminated in block 5K because the original hypothesis of “Shots fired” is determined as being incorrect, the current hypothesis of “No shots were fired” might be displayed to the user in block 5N, column 7 lines 13-16).  


3a command to configure the apparatus to a 4predetermined state (hypothesis generation can be thought of as a response to a change in sensor values, or in values received from other devices. When this change occurs and exceeds a threshold, the situation detection engine responds by locating all rules associated with that sensor and evaluating them, column 6 lines 11-20); 
5a script, which causes the apparatus to perform a complex operation comprising execution of 6multiple expressions (an overall value determined using the weights would be 0.6*1 (there were percussive sounds)+0.3*0 (the electronic device is moving)+0.1*0 (the camera is off) or 0.6, column 39-50); and 7 SR Amendment B UBNT12-1003.4CON2DV (First Action OAR).doc
a sequence of instructions to process a recent and/or historical state and measurements (The situation detection engine then causes (in an exemplary embodiment) the user to be informed in block 6G (and block 5N) that “fireworks is the sound”, column 10 lines 7-10).


7.	Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai-Moriwaki in view of Nath et al. (US 2008/0247313).

Regarding claim 12, Bai-Moriwaki do not explicitly disclose the method of claim 1, further comprising 2determining that a local copy of the at least one additional sensor 3measurement is older than a predetermined time duration, and 46obtaining a recent value 
Nath teaches 2determining that a local copy of at least one additional sensor 3measurement is older than a predetermined time duration (the database first checks cache slots to ascertain whether there is any recent and current sensor data that can be returned to satisfy the query. The recent and current data include sensor data having an expiry time greater than a user defined expiry time. If fresh data in the cache slots is not sufficient to answer the query, [0022]); and
6obtaining a recent value for the at least one additional sensor measurement 7ata from identified one or more sensors (issues a second query to the database to insert new readings into the cache slots maintained in the backend, [0022]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to verify data is recent and current in the system/method of Bai-Moriwaki as suggested by Nath in order to ensure that sensor data being used to make determinations is accurate and relevant. One would be motivated to combine these teachings because using old or expired sensor data could result in inaccurate results.

Regarding claim 112, Bai-Moriwaki do not explicitly disclose the apparatus of claim 11, wherein the rule 2processing module is further configured to determine that a local copy of the at least one additional sensor measurement is older than a predetermined time duration, and 57obtain a recent value for the at least one additional sensor measurement from the identified one or more sensors8at thea.  
Nath teaches a processing module configured to:

7obtain a recent value for the at least one additional sensor measurement from identified one or more sensors (issues a second query to the database to insert new readings into the cache slots maintained in the backend, [0022]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to verify data is recent and current in the system/method of Bai-Moriwaki as suggested by Nath in order to ensure that sensor data being used to make determinations is accurate and relevant. One would be motivated to combine these teachings because using old or expired sensor data could result in inaccurate results.  


8.	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai-Moriwaki in view of Westaway et al. (US 9,213,962).

Regarding claim 16, Bai-Moriwaki do not explicitly disclose the method of claim 3, wherein establishing the 2network connection includes 3determining that the remote device is not reachable via a peer-to-peer 4communication channel, and 5establishing the network connection via a data-forwarding service.  

5establishing a network connection via a data-forwarding service (client device 230B sets up a direct connection with router 110, for example over the Internet. At the same time client device 230C also sets up a direct connection 240C with router 110. The router is then configured for routing data at step 830. Router 110 then routes traffic between the two client devices 230B and 230C to enable communication between the two systems, column 9 lines 32-45).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize an intermediate device to enable communications in the system/method of Bai-Moriwaki as suggested by Westaway when a peer-to-peer connection is not available. One would be motivated to combine these teachings in order to allow communications and sharing of information between devices on secure or private networks.

Regarding claim 116, Bai-Moriwaki does not explicitly disclose the apparatus of claim 13, wherein the 2communication module is further configured to establish the network connection 3by 4determining that the remote apparatus is not reachable via a peer- 5to-peer communication channel, and 6establishing the network connection via a data-forwarding service.  
Westaway teaches 4determining that a remote apparatus is not reachable via a peer- 5to-peer communication channel (In the case of communication between client 
6establishing a network connection via a data-forwarding service (client device 230B sets up a direct connection with router 110, for example over the Internet. At the same time client device 230C also sets up a direct connection 240C with router 110. The router is then configured for routing data at step 830. Router 110 then routes traffic between the two client devices 230B and 230C to enable communication between the two systems, column 9 lines 32-45).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize an intermediate device to enable communications in the system/method of Bai-Moriwaki as suggested by Westaway when a peer-to-peer connection is not available. One would be motivated to combine these teachings in order to allow communications and sharing of information between devices on secure or private networks.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451